Citation Nr: 0628207	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  03-02 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to apportionment of the veteran's 
Department of Veterans Affairs compensation benefits.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to March 1970.  The appellant is the veteran's estranged 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Chicago, Illinois.                  

The Board notes that the decision set out below grants the 
claim to reopen the issue of entitlement to apportionment of 
the veteran's VA compensation benefits.  In this regard, the 
Board observes that the underlying issue of entitlement to 
apportionment of the veteran's VA compensation benefits is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  By an October 1996 decision, the RO denied the 
appellant's claim of entitlement to apportionment of the 
veteran's VA compensation benefits.  The appellant was 
provided her appellate rights.  She did not file a Notice of 
Disagreement (NOD).  

2.  In an unappealed March 2000 decision, the RO denied the 
appellant's claim to reopen the issue of entitlement to 
apportionment of the veteran's VA compensation benefits.

3.  Evidence added to the record since the March 2000 RO 
decision is new, and it relates to unestablished facts 
necessary to substantiate the claim of entitlement to 
apportionment of the veteran's VA compensation benefits.  

4.  Common-law marriages are invalid in the state of 
Illinois.  

5.  The veteran and the appellant were legally married in 
January 1990.  At the time of their marriage, no legal 
impediments existed.  

6.  The record reflects that the appellant satisfies the 
legal criteria necessary for recognition as the veteran's 
spouse for VA purposes


CONCLUSIONS OF LAW

1.  Evidence received since the unappealed March 2000 RO 
decision is new and material; the claim of entitlement to 
apportionment of the veteran's VA compensation benefits is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).   

2.  The appellant is recognized as the veteran's spouse for 
purposes of receiving VA benefits.  38 U.S.C.A. §§ 103(c), 
5107(a) (West 2002); 38 C.F.R. 3.1(j), 3.50, 3.205, 3.206, 
3.207 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Claim

VA law provides that if a veteran is not living with his or 
her spouse or his or her children are not in the veteran's 
custody, all or any part of the pension payable on account of 
the veteran may be apportioned as may be prescribed by the 
Secretary.  See 38 U.S.C.A. § 5307 (West 2002).  A 
"general" apportionment may be paid if the veteran is not 
residing with his or her spouse or if his or her children are 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the spouse's or 
the children's support.  See 38 C.F.R. § 3.450 (2005).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that it is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 
Vet. App. 294 (1993).

A "special" apportionment may be paid where hardship is 
shown to exist but pension may be apportioned between the 
veteran and his or her dependents on the basis of the facts 
of the individual case as long as it does not cause undue 
hardship to the other persons in interest.  In determining 
the basis for special apportionment, consideration is to be 
given to such factors as the amount of VA benefits payable, 
other income and resources of the veteran and those 
dependents in whose behalf the apportionment is claimed, and 
the special needs of the veteran, his or her dependents, and 
the apportionment claimants.  See 38 C.F.R. § 3.451 (2005).  
It is noted that, ordinarily, a special apportionment of more 
than 50 percent of a veteran's benefits would constitute 
undue hardship on him or her while apportionment of less than 
20 percent of his or her benefits would not provide a 
reasonable amount for any apportionee.  Id.

"Spouse" means a person of the opposite sex whose marriage 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50(a).

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j).

Marriage is established by one of the following types of 
evidence: (1) Copy or abstract of the public record of 
marriage, or a copy of the church record of marriage, 
containing sufficient data to identify the parties, the date 
and place of marriage, and the number of prior marriages if 
shown on the official record.  (2) Official report from 
service department as to marriage which occurred while the 
veteran was in service.  (3) The affidavit of the clergyman 
or magistrate who officiated.  (4) The original certificate 
of marriage, if VA is satisfied that it is genuine and free 
from alteration.  (5) The affidavits or certified statements 
of two or more eyewitnesses to the ceremony.  (6) In 
jurisdictions where marriages other than by ceremony are 
recognized the affidavits or certified statements of one or 
both of the parties to the marriage, if living, setting forth 
all of the facts and circumstances concerning the alleged 
marriage, such as the agreement between the parties at the 
beginning of their cohabitation, the period of cohabitation, 
places and dates of residences, and whether children were 
born as the result of the relationship.  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as married, and whether they were generally 
accepted as such in the communities in which they lived.  (7) 
Any other secondary evidence which reasonably supports a 
belief by the Adjudicating activity that a valid marriage 
actually occurred.  38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a) together 
with the claimant's certified statement concerning the date, 
place and circumstances of dissolution of any prior marriage 
may be accepted as establishing a valid marriage, provided 
that such facts, if they were to be corroborated by record 
evidence, would warrant acceptance of the marriage as valid.  
Where necessary to a determination because of conflicting 
information or protest by a party having an interest therein, 
proof of termination of a prior marriage will be shown by 
proof of death, or a certified copy or a certified abstract 
of final decree of divorce or annulment specifically reciting 
the effects of the decree.  38 C.F.R. § 3.205(b).

In an October 1996 decision, the RO denied the appellant's 
claim of entitlement to apportionment of the veteran's VA 
compensation benefits on the basis that the appellant had not 
established her relationship to the veteran by providing 
proof of the termination of her prior marriages.  The 
appellant was provided her appellate rights.  She did not 
file an NOD.  By a March 2000 decision, the RO continued to 
deny the appellant's claim for apportionment of the veteran's 
VA compensation benefits.  The RO noted that the appellant 
had still not established her relationship to the veteran by 
providing proof of the termination of her prior marriages.  
The appellant was provided her appellate rights.  She did not 
file an NOD.  Therefore, the March 2000 decision became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2005).  Nevertheless, a claim will be 
reopened in the event that new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the March 2000 
decision was the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the appellant's claim for entitlement to 
apportionment of the veteran's VA compensation benefits 
should be reopened and re-adjudicated on a de novo basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Board shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally 
adjudicated claim by submitting new and 
material evidence.  New evidence means 
existing evidence not previously 
submitted to agency decisionmakers.  
Material evidence means existing evidence 
that, by itself or when considered with 
previous evidence of record, relates to 
an unestablished fact necessary to 
substantiate the claim.  New and material 
evidence can be neither cumulative nor 
redundant of the evidence of record at 
the time of the last prior final denial 
of the claim sought to be reopened, and 
must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 2000 decision 
consisted of VA Form 21-527, Income-Net Worth and Employment 
Statement, dated in April 1995, VA Form 21-686c, Declaration 
of Status of Dependents, dated in June 1995, a Marriage 
Certificate, dated in January 1990, birth certificates for 
A.E.W. and J.N.W., dated in July 1981 and September 1978, 
respectively, and VA Forms 21-4138, Statements in Support of 
Claim, dated in March, April, May, and July 1996.  

In April 1995, the veteran submitted VA Form 21-527, Income-
Net Worth and Employment Statement, to the RO with respect to 
an unrelated claim.  In the form, the veteran noted that he 
and the appellant were married in January 1990 in East St. 
Louis, Illinois.  The veteran submitted a copy of a Marriage 
Certificate, which showed that he and the appellant were 
married in January 1990 in East St. Louis, Illinois.  The 
veteran also reported that his wife had been previously 
married to [redacted] on April [redacted], 1965, in [redacted], 
Mississippi, and that the marriage was terminated by the 
death of [redacted].  

In June 1995, the veteran submitted VA Form 21-686c, 
Declaration of Status of Dependents, to the RO with respect 
to an unrelated claim.  In the form, he again noted that he 
and the appellant were married in January 1990.  The veteran 
also reported that his wife had been previously married to 
[redacted] on April [redacted], 1965, in [redacted], Mississippi, and 
that the marriage was terminated by the death of [redacted]
in May 1965 in Mississippi.  The veteran also submitted a 
copy of a Certificate of Live Birth which showed that in July 
1981, the appellant gave birth to a son, A.E.W.  According to 
the birth certificate, the mother's name was A.M.F., and the 
father's name was W.E.W.  Thus, the child was not the 
biological child of the veteran.  

In a VA Form 21-4138, Statement in Support of Claim, received 
by the RO in March 1996, the appellant noted that she had 
married the veteran in January 1990 and that they had 
separated in March 1996.  The appellant stated that she had a 
son named A.E.W., and she requested that the VA send her and 
her son an apportionment of the veteran's pension checks.  
According to the appellant, she was disabled and she received 
Social Security disability in the amount of $524.00 a month.  
She reported that she had to pay all of the bills and that 
she bought food with her Social Security income.   


In a VA Form 21-4138, Statement in Support of Claim, received 
by the RO in April 1996, the appellant noted that she had two 
children and that each child received $99.00 a month from 
Social Security.  Attached to the form was a copy of the 
appellant's marriage certificate to the veteran and a copy of 
a birth certificate for the appellant's son, A.E.W.  The 
appellant also submitted a copy of a Certificate of Live 
Birth which showed that in September 1978, the appellant gave 
birth to a daughter, J.N.W.  According to the birth 
certificate, the mother's name was A.M.W., and the father's 
name was W.E.W.  Thus, the child was not the biological child 
of the veteran.

In a VA Form 21-4138, Statement in Support of Claim, received 
by the RO in May 1996, the veteran noted that the appellant 
had two children which were not his biological children.  The 
veteran stated that the appellant's daughter, J.N.W., had 
always lived with her father.  He indicated that he married 
the appellant in January 1990, and that they had been 
separated since February 1996.  According to the veteran, the 
appellant had obtained a legal separation in March 1996.  The 
veteran reported that the appellant's son was disabled, and 
that both of the appellant's children received Social 
Security benefits.         

In a letter from the RO to the appellant, dated in June 1996, 
the RO stated that after a review of the veteran's claims 
folder, they noted that they had no record of the termination 
of the appellant's prior marriage to [redacted].  The RO 
stated that before they could consider her claim for an 
apportionment, they needed a copy of [redacted] death 
certificate or a statement giving the exact date and place of 
his death.  

In a VA Form 21-4138, Statement in Support of Claim, received 
by the RO in July 1996, the appellant noted that she and [redacted]
[redacted] were never married and that they had lived in "common 
law" from 1965 to 1970.  According to the appellant, she 
never had any children with [redacted].        

Evidence received subsequent to the March 2000 decision 
consists of a statement from the appellant, dated in November 
2000, videoconference hearing testimony, two notarized 
statements, dated in May 2004, lay statements, received in 
December 2004, VA Forms 21-0519s-1, Improved Pension 
Eligibility Verification Report (Surviving Spouse With 
Children), and a VA Form 21-4138, Statement in Support of 
Claim, dated in July 2005.  

In a statement from the appellant, dated in November 2000, 
the appellant indicated that she did not know if [redacted]
was deceased or alive and, as such, could not provide a death 
certificate.  However, regardless of whether [redacted] was 
deceased or alive, the appellant stated that she and [redacted]
[redacted] were never married.  According to the appellant, she 
and [redacted] had lived together as "common law" from 1965 
to 1970 in East St. Louis, Illinois.  She reported that she 
had married the veteran in January 1990 and that there was no 
legal separation.  According to the appellant, the veteran 
had gone on a "mission" about three years ago and was "in 
and out of our home . . . telling people we were separated 
and not taking care of his family."  The appellant noted 
that the veteran was not providing for her, and that he was 
also not providing for his step-children.      

In May 2004, the appellant testified at a videoconference 
hearing before the Board.  At that time, she stated that she 
had never married W.E.W., the father of her children, but 
that she had been in a common law relationship with him from 
1975 to approximately 1985 or 1986.  She noted that she was 
also in a common law relationship with J.D.H., from 1970 to 
approximately 1975.  According to the appellant, she had a 
child with J.D.H. in 1972, and that child subsequently died 
in 1975.  The appellant also denied knowing a man by the name 
of [redacted].  She reported that the veteran mistakenly put 
down that name "when he first applied to VA."  In regard to 
the reason why her name was listed as A.M.F. on her son's 
birth certificate, the appellant testified that she had been 
in a common law relationship with H.F., from 1969 to 1970.  
The appellant stated that she had lived with H.F. and had 
taken his name, but that she had never married H.F.  In 
regard to the reason why her name was listed as A.M.W. on her 
daughter's birth certificate, the appellant indicated that 
"W." was her father's last name.  She noted that she had 
married the veteran in January 1990 and that they were 
currently separated.  According to the appellant, she had 
always lived in Illinois.  

In May 2004, the appellant submitted two notarized statements 
to the RO.  In the first notarized statement, dated in May 
2004, the appellant and W.E.W. stated that the appellant had 
lived in common law with W.E.W. as her husband.  In the 
second notarized statement, dated in May 2004, the appellant 
and J.D.H. reported that the appellant had lived in common 
law with J.D.H. as her husband.  

In December 2004, the appellant submitted lay statements in 
support of her claim, and copies of benefit statements from 
the Social Security Administration for her and her children, 
from 1996 to 2004.  The lay statements were from B.F., the 
veteran's sister-in-law, and H.J., S.H., and B.C., all former 
neighbors of the appellant.  The statements supported the 
appellant's contention that before she and veteran had 
separated, he had lived with her and her two children.         

In December 2004, the appellant submitted VA Forms 21-0519s-
1, Improved Pension Eligibility Verification Report 
(Surviving Spouse With Children).  In the forms, the 
appellant provided financial information for the years 2000, 
2001, 2002, 2003, and 2004.  In addition, in August 2005, the 
appellant submitted another VA Form 21-0519s-1 which provided 
financial information for the year 2005.  

In a VA Form 21-4138, Statement in Support of Claim, dated in 
July 2005, the appellant stated that the only person she had 
ever legally married was the veteran.  In regard to her 
previous common law marriages, the appellant noted that the 
state of Illinois stopped recognizing common law marriages in 
July 1905.  

The Board has reviewed the evidence since the March 2000 
decision and has determined that the statements from the 
appellant, dated in November 2000 and July 2005, the May 2004 
videoconference hearing testimony from the appellant, and the 
May 2004 notarized statements from the appellant, W.E.W., and 
J.D.H., are "new and material."  The aforementioned 
evidence is "new" in that it was not of record at the time 
of the March 2000 decision.  Moreover, the aforementioned 
evidence is "material" because it is probative of the issue 
at hand, which is whether the appellant may be recognized as 
the veteran's spouse in order to be entitled to apportionment 
of the veteran's VA compensation benefits.  

In this case, the appellant has maintained that as the 
veteran's spouse, she is entitled to an apportionment of the 
veteran's VA compensation benefits.  For benefits to be 
granted to one recognized as a spouse, VA requires evidence 
showing proof of marriage, and when applicable, proof that 
any prior marriages had been dissolved, such as evidence of 
the validity of a prior divorce, or proof that a prior 
marriage was void or has been annulled.  See 38 C.F.R. §§  
3.205, 3.206 and 3.207.  In the October 1996 and March 2000 
decisions, the RO had denied the appellant's claim for 
apportionment of the veteran's VA compensation benefits on 
the basis that the appellant had not established her 
relationship to the veteran by providing proof of the 
termination of her prior marriages.  At the time of the 
October 1996 and March 2000 decisions, the appellant had only 
provided information regarding the nature of her relationship 
with a person known as [redacted] or [redacted]( it is 
clear from the evidence of record that the names refer to the 
same person), but she had not provided any information 
regarding the nature of her relationship with W.E.W., the 
father of her two children, or any explanation of the names 
she had used on the birth certificates of her children; 
A.M.F. and A.M.W.  In the May 2004 videoconference hearing, 
the appellant testified that she had never married W.E.W., 
but that she had been in a common law relationship with him 
from 1975 to approximately 1985 or 1986.  In addition, she 
also testified that the reason why her name was listed as 
A.M.F. on her son's birth certificate was because she had 
been in a common law relationship with H.F., from 1969 to 
1970.  The appellant stated that she had lived with H.F. and 
had taken his name, but that she had never married H.F.  In 
regard to the reason why her name was listed as A.M.W. on her 
daughter's birth certificate, the appellant indicated that 
"W." was her father's last name.  Moreover, in support of 
her contentions that she was in common law relationships with 
W.E.W. and H.F., the appellant submitted notarized statements 
signed by her, W.E.W., and H.F., dated in May 2004, in 
support of her contentions.  The appellant also provided 
additional information in the November 2000 statement with 
respect to her relationship with [redacted] (also referred 
to as [redacted]).  In the statement, she noted that she did 
not know if he was dead or alive and, as such, could not 
provide a death certificate.  Furthermore, in the May 2004 
hearing, the appellant testified that she had always lived in 
Illinois, and in the July 2005 statement from the appellant, 
she noted that the state of Illinois stopped recognizing 
common law marriages in July 1905.  Thus, in regard to the 
RO's request for proof of termination of prior marriages, the 
appellant maintained that because common law marriages were 
prohibited in Illinois since July 1905, she did not have any 
divorce certificates to submit.  

In light of the above, the Board finds that the 
aforementioned evidence is material because it relates to 
unestablished facts necessary to substantiate the claim of 
entitlement to apportionment of the veteran's VA compensation 
benefits; before the appellant's claim for apportionment of 
the veteran's VA compensation benefits can be considered, the 
appellant must first be recognized as the veteran's spouse, 
and the aforementioned evidence relates to unestablished 
facts necessary to support the appellant's contention that 
she is the veteran's spouse.  Accordingly, the appellant's 
claim for entitlement to apportionment of the veteran's VA 
compensation benefits is reopened.  

Reopened Claim

In view of the Board's decision above, the appellant's claim 
of entitlement to apportionment of the veteran's VA 
compensation benefits must be adjudicated on a de novo basis 
without regard to the finality of the March 2000 RO decision.    

As stated above, for benefits to be granted to one recognized 
as a spouse, VA requires evidence showing proof of marriage, 
and when applicable, proof that any prior marriages had been 
dissolved, such as evidence of the validity of a prior 
divorce, or proof that a prior marriage was void or has been 
annulled.  See 38 C.F.R. §§ 3.205, 3.206 and 3.207.  In this 
case, the Board finds that the appellant has satisfied the 
legal criteria necessary for recognition as the veteran's 
spouse for VA purposes.  In this regard, the evidence of 
record includes a valid marriage certificate showing that the 
appellant and the veteran were legally married in January 
1990.  Prior to the appellant's marriage to the veteran, the 
appellant had numerous common law marriages, namely with [redacted] 
[redacted], W.E.W., J.D.H., and H.F.  All of these common 
law marriages took place in the state of Illinois.  A common 
law marriage, however, is not valid in the state of Illinois.  
75 Ill. Comp. Stat. 5/214 (2004).  In fact, the state of 
Illinois has not recognized the validity of common law 
marriages since June 1905, over 100 years ago.  See People v. 
McCarthy, 132 Ill. 2d 331, 138 Ill. Dec. 292, 547 N.E. 2d 459 
(1989).  Therefore, any attempted common law marriage between 
the appellant and [redacted]/[redacted], W.E.W., J.D.H., or H.F., 
before the date of legal marriage in January 1990 to the 
veteran, is not valid under Illinois law and, by extension, 
is not valid for purposes of 38 C.F.R. §§ 3.1(j) and 3.50(a).  
Thus, proof that any prior marriages had been dissolved is 
not necessary.   

In the instant case, the Board finds that the appellant's 
contention that she had had common law marriages with [redacted]
[redacted], W.E.W., J.D.HN., and H.F., to be credible.  In 
regard to her common law marriage to [redacted] [redacted], with 
the exception of the May 2004 videoconference hearing where 
the appellant testified that she did not know a man by the 
name of [redacted], she has consistently maintained that she 
and [redacted] were in a common law marriage from 1965 to 
1970, and that she did not know if he was deceased or alive.  
The only conflicting evidence of record is from the veteran 
who, in regard to unrelated claims, filed VA Forms 21-517 and 
21-686c, dated in April 1995 and June 1995 respectively, and 
noted that the appellant had been previously married to a 
[redacted] in April 1965 in [redacted], Mississippi, and in 
the June 1995 document he noted that [redacted]" had died 
just one month later in May 1965 in Mississippi.  The Board 
does not find that this information from the veteran is 
reliable.  There is no evidence of record showing that the 
appellant personally knew [redacted], and the veteran has 
never provided the source of his information.  Moreover, the 
veteran has never submitted a marriage certificate in regard 
to the alleged marriage between the appellant and [redacted]
[redacted] nor has he submitted a death certificate for 
[redacted].  Thus, the Board finds that the 
information provided by the veteran with respect to the 
alleged marriage between the appellant and [redacted]
is unsupported.  Accordingly, the only credible evidence 
pertaining to the nature of the relationship between the 
appellant and [redacted] is the appellant's assertions 
that she and [redacted] had a common law marriage from 1965 
to 1970, and that she was never legally married to [redacted]
[redacted].  Therefore, in light of the above, the Board finds 
that there were no legal impediments existing when the 
appellant entered into the January 1990 marriage contract 
with the veteran and, as such, the appellant may be 
recognized as the veteran's spouse.   

In this case, the RO had denied the appellant's claim of 
entitlement to apportionment of the veteran's VA compensation 
benefits on the basis that the appellant had not established 
her relationship to the veteran by providing proof of the 
termination of her prior marriages.  However, given that the 
Board finds that the appellant has satisfied the legal 
criteria necessary for recognition as the veteran's spouse 
for VA purposes, the appellant and the veteran are not 
prejudiced by the instant decision.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).   


ORDER

New and material evidence to reopen a claim of entitlement to 
apportionment of the veteran's VA compensation benefits has 
been received.  


Recognition of the appellant as the veteran's spouse is 
established; to this extent only, the appeal is granted.   


REMAND

Given that the appellant has satisfied the legal criteria 
necessary for recognition as the veteran's spouse for VA 
purposes, the Board now turns to the issue at hand, which is 
whether the appellant is entitled to apportionment of the 
veteran's VA compensation benefits.  In this regard, there is 
no evidence in the file upon which the Board can adjudicate 
the appellant's claim for entitlement to apportionment.  The 
last financial information from the veteran in the file was 
obtained in 1997, over nine years ago.  

As previously stated, VA regulations provide for two types of 
apportionments; a "general" apportionment which may be paid 
under the circumstances set forth in 38 C.F.R. § 3.450, and a 
"special" apportionment which may be paid under the 
circumstances set forth in 38 C.F.R. § 3.451.  In this 
regard, the Board notes that in the November 2002 statement 
of the case, although the RO cited to 38 C.F.R. § 3.452 which 
pertains to situations when benefits may be apportioned, and 
38 C.F.R. § 3.458 which pertains to veteran's benefits not 
apportionable, the RO did not cite, address, or otherwise 
mention the aforementioned VA regulations which pertain to 
"general" and "special" apportionments.  Therefore, the 
Board finds that the appellant should be specifically advised 
by the RO of the aforementioned VA regulations which pertain 
to "general" and "special" apportionments.

The Board also notes that in the July 2005 supplemental 
statement of the case, the RO referred to a Special 
Apportionment Decision dated on March 22, 2005.  However, a 
review of the claims file is negative for the aforementioned 
March 2005 decision.  Thus, this case needs to be returned to 
the RO so that the March 2005 Special Apportionment Decision 
may be obtained and added to the record.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see generally 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The Special Apportionment Decision 
dated on March 22, 2005, referred to in 
the July 2005 supplemental statement of 
the case, should be obtained and 
associated with the claims folder, if 
possible.  

3.  The RO must ask the veteran to provide 
updated financial information, including 
monthly income and itemized monthly 
expenses.  

4.  The RO must ask the appellant to 
provide updated financial information, 
including monthly family income and 
itemized monthly family expenses.    

5.  After allowing a time for response, 
the RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit claimed, 
both parties should be provided a 
supplemental statement of the case which 
contains only that information which 
directly affects the apportionment claim.  
Any evidence or information received from 
either party which is not essential to the 
decision should be omitted from the 
supplemental statement of the case.  All 
notices sent must conform to VA 
regulations and established procedures 
concerning simultaneously contested 
claims.  In regard to the issue on appeal, 
the RO must cite and discuss 38 C.F.R. 
§ 3.450 and 38 C.F.R. § 3.451 when 
readjudicating the claim and when issuing 
the supplemental statement of the case.  
After affording both parties an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review.  

Both parties have the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


